DETAILED ACTION
This is a non-final Office action in response to the remarks filed 06/22/2021.

Status of Claims
Claims 1-3 are pending;
Claims 1 and 3 are original; claim 2 is currently amended;
Claims 1-3 are rejected herein.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
The applicant's election with traverse of Species A (Figures 1-7B) in the reply filed 06/22/2021 is acknowledged.  The traversal is on the ground(s) that "the search and examination of the entire application could be made without serious burden" because "the subject matter of all species is sufficiently related that a thorough search for the subject matter of any one species would encompass a search for the subject matter of the remaining species" (remarks, page 4, lines 7-10).  This is not found persuasive because Species A-C comprise patentably distinct and differing locking mechanisms, which would require differing search queries (e.g., search terms).  Therefore, a serious search and examination burden would be imposed on the Examiner if the election of species were not required.

 The requirement is still deemed proper and is therefore made FINAL.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted 08/13/2019 has been considered by the examiner.

Claim Objections
Claim 3 is objected to because of the following informality:
Claim 3, line 2, the limitation "handled" denotes actual motion and should be functionally reworded, e.g., --configured to be handled-- or the like.
Appropriate correction is required.

Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Baroin et al. (US 6,036,157), hereinafter Baroin.
Regarding claim 1, Baroin discloses a seat slider device (see Figure 1, with the alternate locking means 9 as shown in Figures 7 and 8, see col 5, line 13) comprising: a lower rail (3, fig 1) attachable to a body of a vehicle (col 3, lines 57-62) and including grooves (37, fig 1) arranged in a longitudinal direction of the lower rail (see Figure 1); an upper rail (5, fig 1) attachable to a seat and slidably engaging with the lower rail (col 3, lines 57-62); and a lock lever (7, 9, figs 1 & 7, the lock lever 7 includes the control lever 1 in Figure 1 and the alternate locking means 9 in Figure 7) including a plurality of protrusions (17', fig 7) configured to engage with the grooves (col 5, lines 16-20), supported by the upper rail to be swingable in a direction bringing the protrusions close to the grooves and in a direction bringing the protrusions away from the grooves (see Figures 1-5 and 8), and biased in the direction bringing the protrusions close to the grooves (col 5, lines 10-12), wherein a portion (92, fig 7) of the lock lever between a .

    PNG
    media_image1.png
    433
    671
    media_image1.png
    Greyscale










Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamada et al. (US 9,315,119 B2), hereinafter Yamada, or, in the alternative, under 35 U.S.C. 103 as being unpatentable over Yamada in view of Tamaki et al.          (US 10,940,775 B2), hereinafter Tamaki.
Regarding claim 1, Yamada discloses a seat slider device (see Figure 2) comprising: a lower rail (3, fig 2) attachable to a body (2, fig 1) of a vehicle (col 4, lines 14-19) and including grooves (13a, fig 3b) arranged in a longitudinal direction of the lower rail (see Figure 3b); an upper rail (4, fig 2) attachable to a seat (5, fig 1) and slidably engaging with the lower rail (col 4, lines 14-19); and a lock lever (6, 22, 30, 37, 

    PNG
    media_image2.png
    268
    715
    media_image2.png
    Greyscale





[AltContent: textbox (39a – Protrusions)]
    PNG
    media_image3.png
    349
    351
    media_image3.png
    Greyscale

[AltContent: connector][AltContent: connector][AltContent: connector][AltContent: connector]
    PNG
    media_image4.png
    323
    626
    media_image4.png
    Greyscale




[AltContent: textbox (Annotation of Portion of Figure 2)]



    PNG
    media_image5.png
    91
    701
    media_image5.png
    Greyscale





    PNG
    media_image6.png
    507
    734
    media_image6.png
    Greyscale












Regarding claim 2, wherein the lock lever is configured to swing in the direction bringing the protrusions away from the grooves by a load that is equal to or under a tolerable upper limit load (Yamada: see Figures 3a and 4b, see col 9, lines 42-49) such that: the protrusions contact a portion of the upper rail opposed to the grooves (Yamada: see Figures 3a and 4b, note that the protrusions 39a are longitudinally aligned with the lock holes 39, therefore, the location of each protrusion 39a is the same as the location of a respective lock hole 39 in a cross-sectional view as shown in Figure 4b, such that at least the inner portion of each protrusion 39a contacts the lower surface of the through hole 14c of the upper rail 4 when brought away from the grooves 13a); the lock lever flexes and positions the protrusions and the grooves to be approximately parallel to each other (Yamada: see Figures 3a and 4b); and a clearance is provided between the protrusions and the grooves (Yamada: see Figures 3a and 4b).

In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).  The motivation would have been to more effectively prevent the lock plate from being further lowered with an increasing contact area.  Therefore, it would have been obvious to modify Yamada (or alternatively, modify the combination of Yamada and Tamaki) to obtain the invention as specified in claim 2.
Regarding claim 3, wherein the lock lever comprises a control lever (Yamada: 6, fig 3a) handled by a user at a position opposite to the protrusions with respect to the pivot in the longitudinal direction (Yamada: see Figures 2 and 3a).

Conclusion
The prior art made of record and not relied upon is considered pertinent to the applicant's disclosure.  See the attached PTO-892 for various seat slider devices.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Guang H Guan whose telephone number is (571) 272-7828.  The examiner can normally be reached on weekdays (10:00 AM - 6:00 PM).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on (571) 272-8227.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/G. H. G./Examiner, Art Unit 3631                                                                                                                                                                                                        

/JONATHAN LIU/Supervisory Patent Examiner, Art Unit 3631